Name: Commission Regulation (EEC) No 527/91 of 1 March 1991 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 58/8 Official Journal of the European Communities 5. 3 . 91 COMMISSION REGULATION (EEC) No 527/91 of 1 March 1991 on the supply of refined rape seed oil as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3)' lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 1 994 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12 . 1986, p . 1 . O OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . 5 . 3 . 91 Official Journal of the European Communities No L 58/9 ANNEX I LOTS A, B and C 1 . Operation Nos (') : 1115  1135/90 2. Programme : 1990 3 . Recipient ( 10) : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) : see OJ No C 216, 14 . 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 994 tonnes net 9 . Number of lots : three (A : 360 tonnes ; B : 414 tonnes ; C : 220 tonnes) 10 . Packaging and marking (") (8) (") : see OJ No C 216, 14 . 8 . 1987, p. 3 (under I.3.3 )  metal cans of five kilograms  the cans and cartons must carry the following wording : see Annex II 11 . Method of mobilization : the Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and , if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 4  15. 5 . 1991 18 . Deadline for the supply : &gt;  19. Procedure for determining the costs of supply (6) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 19 . 3 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 2. 4. 1991 (b) period for making the goods available at the port of shipment : 29 . 4  29 . 5 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120 , bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B  * 25 . Refund payable on request by the successful tenderer :  No L 58/ 10 Official Journal of the European Communities 5 . 3 . 91 LOT D 1 . Operation Nos ('): 1068 and 1069/90 2 . Programme : 1990 3 . Recipient (,0) : World Food Programme, via Cristoforo Colombo 426, I-00145, Roma, telex 626675 i wfp 4. Representative of the recipient ^): see OJ No C 103, 16 . 4. 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) : see OJ No C 216, 14. 8 . 1987, p. 1 1 (under III.A.1 ) 8 . Total quantity : 375 tonnes net 9 . Number of lots : one (two parts : D 1 : 175 tonnes ; D2 : 200 tonnes) 10 . Packaging and marking (8) : see OJ No C 216, 14 . 8 . 1987, p. 7 (under I.3.3)  metal cans of five litres or five kilograms  the cans and cartons must carry the following wording : see Annex II 11 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 . 4  15 . 5. 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply (6) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 19. 3 . 1991 . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 2. 4. 1991 . (b) period for making the goods available at the port of shipment : 29 . 4  29. 5 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 74. Address for submission of tenders Bureau de 1 aide alimentaire, Ã l 'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 B 25 . Refund payable on request by the successful tenderer :  5 . 3 . 91 Official Journal of the European Communities No L 58/ 11 LOT E 1 . Operation Nos (') : 1137  1139/90 2. Programme : 1990 3. Recipient (10) : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4 . 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see OJ No C 216, 14 . 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 120 tonnes net 9 . Number of lots : one 10. Packaging and marking (4) (8) (") : see OJ No C 216, 14. 8 . 1987, p. 3 (under I.3.3)  metal cans of five kilograms  the cans and cartons must carry the following wording : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 . 4.  15. 5 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (6) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 19 . 3 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 2. 4. 1991 (b) period for making the goods available at the port of shipment : 29 . 4.  29 . 5. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 58/12 Official Journal of the European Communities 5. 3 . 91 LOT F 1 . Operation Nos (') : 1150  1155/90 2. Programme : 1990 3 . Recipient ( ,0) : World Food Programme, via Cristoforo Colombo 426, I-00145, Roma, telex 626675 i wfp 4. Representative of the recipient (2) : see OJ No C 103 , 16 . 4. 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) : see OJ No C 216, 14 . 8 . 1987, p. 11 (under III.A.1 ) 8 . Total quantity : 505 tonnes net 9 . Number of lots : one 10 . Packaging and marking (8) : see OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.3)  metal cans of five litres or five kilograms  the cans and cartons must carry the following wording : see Annex II 11 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 . 4.  15 . 5 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply (6) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 19. 3 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 2. 4. 1991 . (b) period for making the goods available at the port of shipment : 29. 4  29. 5. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 B 25 . Refund payable on request by the successful tenderer :  5 . 3 . 91 Official Journal of the European Communities No L 58/ 13 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7.9.1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been exceeded . The radioactivity certificate must indicate the caesium- 134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin . Radiation certificate must be issued by official authorities and be legalized for Sudan . (4) The supplier should send a duplicate of the original invoice to : MM. De Keyzer &amp; SchÃ ¼tz BV, ' Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (*) In order not to overload the telex , tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05 . (6) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. I7) To be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover. (8) As regards packaging and storage, the provisions on butteroil in point I.3.3 of the Commission notice in OJ No C 216, 14 . 8 . 1987, p. 7 shall apply. However, hermetic sealing in an atmosphere of nitrogen shall not be required. (') Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. ( I0) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed . (") Forty cartons to be placed onto the pallets , interlocked and shrink-wrapped with a plastic sheet of 150 micron thickness, with three external adjustable nylon straps in each direction to secure the unit-load . 5. 3 . 91No L 58/ 14 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 0 ) (2) (3) (4) (5) (6) A 360 105 Caritas N PerÃ º AcciÃ ³n n ° 111 5/90 / Aceite vegetal / PerÃ º / Caritas N / 900333 / Ayacucho vÃ ­a Callao / DonaciÃ ³n de la Comunidad Europea / Destinado a la distribuciÃ ³n gratuita 135 Caritas N HaÃ ¯ti Action n0 1116/90 / Huile vÃ ©gÃ ©tale / HaÃ ¯ti / Caritas N / 900310 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 120 Protos HaÃ ¯ti Action n0 1117/90 / Huile vÃ ©gÃ ©tale / HaÃ ¯ti / Protos / 901512 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite B 414 15 Cinterad BÃ ©nin Action n0 1118/90 / Huile vÃ ©gÃ ©tale / BÃ ©nin / Cinterad / 903421 / Cotonou / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 30 Cinterad Burkina Faso Action n0 1119/90 / Huile vÃ ©gÃ ©tale / Burkina Faso / Cinterad / 903422 / Ouagadougou via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 AATM Togo Action n0 1120/90 / Huile vÃ ©gÃ ©tale / Togo / AATM / 901714 / Dapaong via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 30 AATN Togo Action n0 1121 /90 /. Huile vÃ ©gÃ ©tale / Togo / AATM / 901748 / LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 80 Caritas N Angola AcÃ §Ã £o n? 1 1 22/90 / Ã leo vegetal / Angola / Caritas N / 900326 / Namibe / Donativo da Comunidade EconÃ ²mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 5 . 3 . 91 Official Journal of the European Communities No L 58/ 15 0 ) (2) (3) (4) (5) (6) 45 Oikos Angola AcÃ §Ã £o n? 1 1 23/90 / Ã leo vegetal / Angola / Oikos / 906701 / Malan je via Luanda / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 10 CAM Madagascar Action n ° 1 1 24/90 / Huile vÃ ©gÃ ©tale / Madagascar / CAM / 902028 / Ambatondrazaka via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 5 Appel dÃ ©tresse Madagascar Action n0 1 1 25/90 / Huile vÃ ©gÃ ©tale / Madagascar / Appel dÃ ©tresse / 906803 / Antanarivo via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 Caritas alemÃ £ MoÃ §ambique AcÃ §Ã £o n? 1 1 26/90 / Ã leo vegetal / MoÃ §ambique / Caritas alemÃ £ / 900424 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 17 Caritas alemÃ £ MoÃ §ambique AcÃ §Ã £o n? 1 1 27/90 / Ã leo vegetal / MoÃ §ambique / Caritas alemÃ £ / 900431 / Xai Xai via Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 17 Caritas alemÃ £ MoÃ §ambique AcÃ §Ã £o n? 1 1 28/90 / Ã leo vegetal / MoÃ §ambique / Caritas alemÃ £ / 900432 / Inhambane via Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 30 Caritas Belgica Burundi Action n ° 1 1 29/90 / Huile vÃ ©gÃ ©tale / Burundi / Caritas B / 900241 / Bujumbura via Mombasa / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite . 15 Caritas Belgica Rwanda Action n ° 1130/90 / Huile vÃ ©gÃ ©tale / Rwanda / Caritas B / 900243 B / Kigali via Mombasa / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 60 ICR Uganda Action No 1131 /90 / Vegetable oil / Uganda / ICR / 90461 1 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution c 220 60 CAM India Action No 1132/90 / Vegetable oil / India / CAM / 902013 / Bombay / Gift of the European Economic Community / For free distribution 55 CAM India Action No 1133/90 / Vegetable oil / India / CAM / 902045 / Madras / Gift of the European Economic Community / For free distribution 45 GFSS India Action No 1134/90 / Vegetable oil / India / GFSS / 903504 / Bombay / Gift of the European Economic Community / For free distribution 60 CRS Pakistan Action No 1135/90 / Vegetable oil / Pakistan / Cathwel / 900124 / Islamabad via Karachi / Gift - of the European Economic Community / For free distribution No L 58/ 16 Official Journal of the European Communities 5 . 3 . 91 0 ) (2) (3) (4) (5) (6) D 375 175 WFP Liban Action n0 1068 /90 / Liban 0052402 / Huile vÃ ©gÃ ©tale / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Onzai 200 WFP Uganda Action No 1069/90 / Uganda 0241702 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Date of expiry : / Date of production : E 120 15 AATM PerÃ º AcciÃ ³n n0 1 1 37/90 / Aceite vegetal / PerÃ º / AATM / 901715 / Arequipa via Matarani / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita / Fecha de expiraciÃ ³n : / Fecha de fabricaciÃ ³n : 90 Oxfam Belgium Nicaragua AcciÃ ³n n0 1 138/90 / Aceite vegetal / Nicaragua / Oxfam B / 900821 / Managua via Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita / Fecha de expiraciÃ ³n : / Fecha de fabricaciÃ ³n : 15 Oxfam Belgium Sudan Action No 1139/90 / Sudan / 900824 / Port Sudan / Date of expiry : / Date of production : F 505 21 WFP Mali Action No 1150/90 / Mali 0223103 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Dakar in transit to Bamako, Mali 53 WFP Mauritania Action No 1151 /90 / Mauritania 02822 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott 39 WFP Mauritania Action No 1 1 52/90 / Mauritania 02822 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott - 190 WFP Morocco Action No 1153/90 / Morocco 03107 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Casablanca 130 WFP Niger Action No 1154/90 / Niger 02072 / Vegetable oil / Gift of the European Economic Community. / Action of the World Food Programme / Cotonou in transit to Niamey, Niger 72 WFP Niger Action No 1155/90 / Niger 02445 / Vegetable oil / Gift of the European Economic Community / Action of the World Food Programme / Cotonou in transit to Niamey, Niger